       Case 1:21-cv-00010-MW-GRJ Document 7 Filed 03/17/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           GAINESVILLE DIVISION


JERRY SLEDGE,

      Plaintiff,

v.                                           Case No.: 1:21cv10-MW/GRJ

UNITED STATES OF AMERICA,

     Defendant.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 6. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation, ECF No. 6, is accepted and adopted as this

Court’s opinion. The Clerk shall enter judgment stating, “Plaintiff’s claims are

DISMISSED without leave to amend for failure to prosecute and as frivolous

pursuant to 28 U.S.C. § 1915(e).” The Clerk shall close the file.

      SO ORDERED on March 17, 2021.

                                       s/Mark E. Walker
                                       Chief United States District Judge
